FILED
                             NOT FOR PUBLICATION                             FEB 05 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SARGIS KARAPETYAN, a.k.a. Stepan                 No. 11-72798
Gabrielyan,
                                                 Agency No. A095-394-376
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 9, 2013 **

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Sargis Karapetyan, a native and citizen of Albania, petitions for review of a

decision from the Board of Immigration Appeals (“BIA”) in which the BIA




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissed his appeal from the immigration judge’s (“IJ”) denial of his request for a

continuance of his removal proceedings.

      Where the BIA conducts its own review of the evidence and law rather than

adopting the IJ’s decision, “our review is limited to the BIA’s decision, except to

the extent that the IJ’s opinion is expressly adopted.” Hosseini v. Gonzales, 471

F.3d 953, 957 (9th Cir. 2006) (internal quotation marks omitted). We review an

IJ’s denial of a continuance for an abuse of discretion. Peng v. Holder, 673 F.3d

1248, 1253 (9th Cir. 2012). We have jurisdiction under 8 U.S.C. § 1252(a), and

we deny the petition for review.1

      “The decision to grant or deny the continuance is within the sound discretion

of the judge and will not be overturned except on a showing of clear abuse.”

Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009) (internal quotation marks

omitted). There is no indication that the BIA or IJ abused their discretion in this

case. Despite the fact that Karapetyan had an approved I-130 visa petition, he

nevertheless remained ineligible for adjustment of status or other relief. See

Vasquez de Alcantar v. Holder, 645 F.3d 1097, 1103 (9th Cir. 2011) (holding that

an approved I-130 application does not confer any change in status). Thus, the



      1
         Because the parties are familiar with the facts underlying this appeal, we
do not recount the facts here.

                                          2
BIA and IJ properly considered the fact that Karapetyan was not eligible for relief,

that there had been ten prior continuances spanning the past six years, and that the

government opposed a further continuance. See Malilia v. Holder, 632 F.3d 598,

606 (9th Cir. 2011) (citing Matter of Hashmi, 24 I. & N. Dec. 785, 790 (B.I.A.

2009)); Cui v. Mukasey, 538 F.3d 1289, 1292 (9th Cir. 2008); Sandoval-Luna v.

Mukasey, 526 F.3d 1243, 1247 (9th Cir. 2008) (holding that the IJ’s denial of a

continuance was not an abuse of discretion where there was no available relief and

where there already had been a six-month continuance).

      Moreover, there is no indication that the denial of a continuance contravened

the principles of judicial economy, especially in light of the fact that Karapetyan

remains ineligible for adjustment of status. Contra Malilia, 632 F.3d at 607

(noting that the petitioner would have been able to apply for adjustment of status

had the continuance been granted).

      Therefore, the BIA and IJ did not abuse their discretion in denying

Karapetyan’s motion for a continuance. See Sandoval-Luna, 526 F.3d at 1247.

      We deem any remaining issues waived. See Martinez-Serrano v. I.N.S., 94

F.3d 1256, 1259 (9th Cir. 1996) (“Issues raised in a brief that are not supported by

argument are deemed abandoned.”).

      PETITION DENIED.


                                          3